—Determination of respondent Police Commissioner dated August 3, 1993, which approved the recommendation that petitioner, inter alia, be suspended without pay for a period of 20 days, unanimously confirmed, the petition denied, and the *379proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered March 21, 1994) dismissed, without costs.
Petitioner’s own testimony, when compared to the transcript of the Grand Jury proceedings, provides a rational basis for the finding that petitioner’s testimony before the Grand Jury was false, as petitioner could not have seen the contents of the wallet or I.D. folder in question when he entered the apartment at the time of the arrest. The ultimate determination, therefore, is supported by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 182; see also, Matter of Berenhaus v Ward, 70 NY2d 436, 443). Concur—Murphy, P. J., Sullivan, Rosenberger and Ross, JJ.